Citation Nr: 1526084	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 20 percent for right lower extremity sciatica prior to July 26, 2012, and a rating higher than 40 percent from that date.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted a 20 percent rating for service-connected right lower extremity sciatica.  A September 2014 rating decision subsequently increased the rating to 40 percent effective July 26, 2012.  As that award did not represent a total grant of the benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

1.  Prior to July 26, 2012, right lower extremity sciatica was manifested by symptoms more closely approximating moderately severe incomplete paralysis.

2.  From July 26, 2012, right lower extremity sciatica was manifested by symptoms more closely approximating severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2012, the criteria for a rating of 40 percent, but no higher, for right lower extremity sciatica have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2014).

2.  From July 26, 2012, the criteria for a rating of 60 percent, but no higher, for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case VCAA notice was not provided; however, in a September 2012 letter the Veteran was notified of the post decision review process.  In April 2013, he was asked to submit a release for medical records.  The requested medical releases were provided.  Additionally, in June 2013, the Veteran was informed of his responsibility to ensure that the requested non-government medical records were received by VA.  Although adequate VCAA notice was not provided, the Veteran's actions reflect actual knowledge of what was needed to establish his claim for an increased rating.  He provided information in an attempt to establish the current level of his disabilities, including medical evidence that spoke directly to the relevant rating criteria.  Moreover, the Veteran had previous knowledge of the evidence necessary to substantiate his claim from his previous successful claim for an increased rating (see January 2002 rating decision).  Accordingly, he is not prejudiced by the inadequate VCAA notice provided.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, private treatment records, and VA examination reports.  The VA examination reports are adequate as they describe the Veteran's disability in sufficient detail to allow for rating the severity of the disability in question. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

By way of background, service connection for herniated disc syndrome with sciatic neuritis, left side has been in effect since July 1969.  A July 2010 rating decision granted service connection for right lower extremity sciatica as secondary to the service-connected back disability with a 10 percent disability rating effective March 5, 2010.  Following a VA examination in September 2011, it was determined that the Veteran's right lower extremity sciatica had worsened and an April 2012 rating decision increased the Veteran's disability rating for that condition to 20 percent effective September 19, 2011.  The Veteran disagreed with the 20 percent rating and appealed the April 2012 rating decision.  As noted in the introduction, the Veteran was subsequently granted a 40 percent rating effective July 26, 2012.  Thus, currently before the Board is a claim for a rating in excess of 20 percent from September 19, 2011, to July 26, 2012, and a claim for a rating in excess of 40 percent thereafter. 

Prior to July 26, 2012

The Veteran underwent a VA spine examination in September 2011.  At that time the Veteran reported pain and discomfort radiating to his groin, right more than left.  The examiner noted that the Veteran used a cane for walking to assist with his balance regularly and that the cane had not been ordered by a medical professional.  Motor examination showed normal (5/5) muscle strength in the right lower extremity, and there was no evidence of muscle atrophy.  Similarly, sensory examination was normal in the right lower extremity, as were deep tendon reflexes (DTRs).  Regarding the Veteran's radiculopathy, the examiner noted that the Veteran had mild right lower extremity constant pain (may be excruciating at times) and moderate intermittent pain (usually dull) with mild numbness.  The examiner also noted the involvement of the sciatic nerve resulting in moderate right lower extremity radiculopathy.

The Board finds that the Veteran's right lower extremity sciatica more closely approximates the criteria for a 40 percent rating under Diagnostic Code 8520 ("moderately severe" incomplete paralysis of the sciatic nerve) for the period prior to July 26, 2012.  Although the VA examiner in September 2011 medically categorized the disability as moderate paralysis of the sciatic nerve, the Veteran described significant functional limitation and reported using a cane to help with mobility (although the examiner noted that the cane had not been prescribed to the Veteran).  After resolving any benefit of the doubt in favor of the Veteran, the Board finds the Veteran's symptoms more nearly approximate the criteria for a 40 percent disability rating.  Nonetheless, at no time prior to July 26, 2012, did the Veteran's symptoms more nearly approximate the criteria for a 60 percent rating.  This is particularly true in light of the September 2011 VA examiner's finding of "moderate" paralysis of the sciatic nerve and normal muscle strength without atrophy.  


From July 26, 2012

In his August 2012 notice of disagreement, the Veteran reported right lower extremity sciatica symptoms such as lack of coordination in walking, frequent trips and falls, lack of feeling in his leg from the knee down to the foot, and the inability to walk or stand for prolonged periods of time.  In his February 2013 substantive appeal and in an April 2013 statement he reported the inability to walk on his toes due to lack of calf strength and instability in his right ankle.

An August 2012 statement from Mr. Reichert, certified physician assistant, noted that upon examination on July 26, 2012, the Veteran had chronic right side radicular complaints resulting in "atrophy in the right gastrocsoleus (sic) complex and dysfunction in terms of trying to walk long distance."  Mr. Reichert also reported that the radicular symptoms with spinal stenosis significantly decreased the Veteran's form and function.  

While receiving treatment from Mr. Reichert in April 2013 the Veteran reported difficulty standing and walking with significant weakness in the right calf.  At that time the Veteran denied any other new numbness, weakness, balance disturbance, or change in bladder or bowel function.  Mr. Reichert noted that the Veteran moved slowly and that he had atrophy in the gastroc-soleus complexes of the lower extremities, and normal (5/5) lower extremity strength.  Upon reviewing January 2013 MRI images and a December 2012 electromyogram/nerve conduction velocity study, Mr. Reichert noted chronic radiculopathy and bilateral peripheral neuropathy.

The Veteran had a VA examination of the spine in July 2014 in which he reported difficulty with walking and falling occasionally.  The examiner noted that the Veteran had an unsteady gait and used a cane constantly to assist in locomotion.  Motor examination showed active movement against some resistance (4/5) muscle strength in the right lower extremity, and there was no evidence of muscle atrophy aside from bilateral atrophy of the calf muscles.  Sensory examination was normal for the right upper anterior thigh, thigh, and knee.  Decreased sensation to touch was noted in the right lower leg, foot, and toes.  DTRs were normal.  Regarding the Veteran's radiculopathy, the examiner noted that the Veteran's only symptoms, numbness and paresthesias, were moderate in severity.  The examiner also noted the involvement of the sciatic nerve resulting in moderate right lower extremity radiculopathy.

In March 2015, the Veteran submitted a statement noting that he could not use his toes or the balls of his feet to balance and attributing this to his calf muscles shrinking and becoming weak.  As noted, the July 2014 VA examiner also noted that the Veteran had an unsteady gait and bilateral atrophy of the calf muscles.

To warrant a higher rating of 60 percent, the Veteran must have severe incomplete paralysis with marked muscular atrophy.  Although neither Mr. Reichert nor the 2014 VA examiner characterized the Veteran's disability as "severe" incomplete paralysis of the sciatic nerve, muscle atrophy has been noted (although it has never been described as "marked" and is bilateral, not unilateral).  On the one hand, we have the VA medical examiner describing the disability as moderate and bilateral atrophy noted.  On the other hand, we have the Veteran attributing his unsteady gait to right leg muscle atrophy and indicating severe symptoms.  Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that since July 26, 2012, a 60 percent disability is warranted.  However, at no time during the course of the appeal did the Veteran meet the criteria for an 80 percent rating, particularly in light of the 2014 VA examiner's opinion that the Veteran's right leg disorder is manifested by only "moderate" incomplete paralysis of the sciatic nerve, the notation of muscle atrophy that was not described as marked, and the lack of foot drop.  

The Board has found no distinct period prior to July 26, 2012, in which the right leg disability met the criteria for a rating higher than 40 percent, and no distinct period after July 26, 2012, during which the right leg disability met the criteria for a rating higher than 60 percent.  

The Board has also considered whether the Veteran's right leg disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology (pain and numbness) and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Veteran does not contend and the evidence does not reflect that he is unemployable due to his right lower extremity sciatica.  Indeed, an April 2010 VA examination report notes that the Veteran is a retired maintenance worker and previous instructor at a correctional institution.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

A rating of 40 percent, but no higher, for right lower extremity sciatica prior to July 26, 2012, is granted.

A rating of 60 percent, but no higher, for right lower extremity sciatica from July 26, 2012, is warranted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


